Citation Nr: 0727611	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-35 637	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The issue of entitlement to service connection for a major 
depressive disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has a current diagnosis of PTSD.

3.  The veteran did not serve in combat.

4.  The preponderance of the credible evidence does not 
support that the veteran's claimed in-service stressor 
occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service and 
cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in October 2002, December 2003 and 
March 2006 which informed him of the evidence generally 
needed to support his claim of entitlement to service 
connection; what actions he needed to undertake; the need to 
submit any evidence in his possession that pertained to the 
claim; and how the VA would assist him in developing his 
claim.  The March 2006 VCAA notice informed him of the 
evidence needed for the assignment of an evaluation and 
effective date for an initial award of service connection.  
The October 2002 VCAA notice was issued prior to the November 
2002 rating decision from which the instant appeal arises, 
and the December 2003 and March 2006 notices cured any defect 
in the earlier notice.  Cf. Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records, as well as private treatment 
records and Social Security Administration records, are of 
record and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran alleges that he currently has PTSD as a result of 
in-service stressors he experienced.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

In this case, a review of the claims folders reveals ongoing 
diagnoses of PTSD, first diagnosed in September 2002.  VA 
examination reports and both VA and private treatment records 
also contain medical opinions relating the diagnosis of PTSD 
to the veteran's claimed in-service assault.  Therefore, the 
Board finds that the veteran does have a credible current 
PTSD diagnosis.  

The next question, then, is whether the alleged in-service 
stressor actually occurred.  Pursuant to VA regulation, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  The Board emphasizes that 
although medical evidence appears to relate the diagnosis of 
PTSD to an alleged in-service stressor, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

When a PTSD claim is based on alleged in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the occurrence.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).

Based on the veteran's military records, the Board finds that 
the veteran did not engage in combat.  Indeed, the veteran 
does not contend that he engaged in combat.  He contends that 
he was kidnapped, sexually assaulted and beaten by several 
soldiers that included a superior office while he was 
stationed in Germany.  He alleges that, while still in 
service, he was subsequently treated for injuries resulting 
from his ordeal, including a broken nose and facial 
lacerations that required at least 30 stitches.  

Considering the evidence of record, the Board finds no 
evidence to corroborate the veteran's statements regarding 
his alleged sexual assault.  Although the veteran has 
indicated that he formally reported the assault to his 
commanding officer, there are no formal records, such as 
police reports or internal military investigative reports, of 
the incident.  The veteran has also specifically indicated 
that he sought medical treatment for injuries he sustained 
from the assault, alleging that he was in the infirmary for 3 
days with a broken nose, lacerations on his face requiring 
about 30 stitches and multiple cigarette burns on his back, 
feet and buttocks.  However, the objective service medical 
records show no treatment for any of these alleged injuries, 
while contemporary treatment records for unrelated complaints 
are of record.  

In this regard, the Board acknowledges the September 2004 
letter from the veteran's private treating physician, 
indicating that the veteran's nose was deviated, and that 
there was evidence of facial scarring and questionable areas 
of hypopigmentation on his back and feet that were consistent 
with his history of his injuries.  However, the physician 
also acknowledged that she was not qualified to determine the 
exact cause of these injuries.  Moreover, the Board finds 
more probative, the veteran's August 1970 separation medical 
examination report which shows that examination of his nose 
was normal, as was examination of his skin and shows no 
indication of any scars.  The Board also finds more 
probative, a November 1970 statement signed by the veteran, 
indicating that there had been no change in his medical 
condition.  These documents are more contemporaneous to the 
alleged assault and during a time period when the veteran 
alleges he was pursuing charges against the alleged 
perpetrators.  The veteran also states that he was unable to 
eat after the assault and as a result, lost a lot of weight 
from suspected stomach ulcers; however, service medical 
records show that the veteran actually gained weight during 
his active duty, and there are no treatment records 
indicating any complaints regarding weight loss.  Finally, 
the veteran has consistently stated that false charges were 
brought against him in an attempt to coerce him to stop 
pursuing charges related to the alleged assault, and that, in 
conjunction with the false charges; he was demoted to private 
first class and discharged with this demotion.  The veteran's 
personnel records show no evidence of any disciplinary 
actions or any allegations of wrong-doing on his part and 
further show that he was not demoted in rank at any time 
during his active service.  The Board acknowledges that the 
veteran's service personnel records indicate that during his 
last assignment as a postal clerk in August 1970, his conduct 
was evaluated as unsatisfactory.  However, his service 
personnel records also show that he requested and was granted 
excess leave in July 1970 in order that he could address 
domestic issues and arrange for care of his infant child who 
had been abandoned by his then wife.  His service medical 
records also show that he sought medical treatment in July 
1970 for insomnia.  Therefore, despite the veteran's 
recollections and submitted statements, the Board finds that 
the most probative and objective evidence of record, does not 
corroborate his allegations regarding the occurrence of the 
claimed in-service stressor.  Again, the Board emphasizes 
that medical evidence of a nexus between PTSD and the claimed 
stressor alone is insufficient to establish that the claimed 
in-service stressor actually occurred.  Therefore, in the 
absence of credible evidence corroborating the veteran's 
statements during treatment and his written statements 
regarding his in-service stressors, the Board cannot conclude 
that the requirements of 38 C.F.R. § 3.304(f) have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).

Finally, the Board notes that the veteran stated that he saw 
another soldier named "Sonny" in the bathroom on one 
occasion limping and with cigarette burns similar to the 
veteran's injuries.  He states that he later learned that 
"Sonny" committed suicide.  Although no effort has been 
made to verify the veteran's statements with regard to the 
soldier's suicide, the Board finds that confirmation of this 
fact would not assist in corroborating his alleged stressor 
as the veteran can only speculate regarding the other 
soldier's injuries, and he admits that he had no conversation 
with the individual at any time prior to the soldier's 
suicide.  Therefore, assuming without conceding that the 
soldier "Sonny" did commit suicide, this evidence cannot 
corroborate that the veteran's alleged assault occurred.
ORDER

Service connection for PTSD is denied.


REMAND

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  A 
review of the evidence of record indicates that the veteran's 
service medical records show he complained of insomnia in 
August 1970.  In the same month he was discharged from 
service, the veteran was treated for psychiatric symptoms 
diagnosed as "explosive personality."  He was subsequently 
diagnosed with depression as early as 1988, although a July 
1988 VA treatment record notes that he had a depressive 
episode in 1971.  It appears that some of the veteran's 
private treatment records, dated in 1997 show the veteran 
reported being depressed since 1968.  In light of this 
evidence, the Board concludes that, on remand, the RO should 
schedule the veteran for an examination to determine whether 
the initial onset of his currently diagnosed major depressive 
disorder was during his active duty service or whether a 
psychosis was present within one year of his discharge from 
service and still exists currently.  38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran receives ongoing treatment 
for diagnosed major depression through VA.  The most recent 
VA treatment records from the VA Medical Center, in Chicago, 
Illinois, are dated in December 2004.  Copies of any 
available VA treatment records from this facility, from 
December 2004 to the present, should be obtained and 
incorporated in the claims files.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records, dating from December 2004 to the 
present, and associate the records with 
the veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to assess the 
current nature, etiology, and severity of 
any diagnosed major depressive disorder.  
The claims folders must be made available 
to the examiner for review.  All 
indicated studies should be performed.  
Based on the medical findings and a 
review of the claims folders, the 
examiner is requested to address the 
following:  (a) whether it is at least as 
likely as not that the current major 
depressive disorder had its onset during 
his period of active service; and (b) 
whether it is at least as likely as not 
that the veteran had a psychosis that was 
manifested within one year following his 
discharge from service in November 1970 
and, if so, whether the veteran still has 
a psychosis currently.  The examiner 
should provide a complete rationale for 
all opinions given.  Each opinion should 
be supported by the medical evidence of 
record and medical principles.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a major depressive 
disorder.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and afford them an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of the appellant's 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


